PER CURIAM.
This is an appeal by defendant from a judgment and sentence imposed upon him pursuant to a non-jury trial and his conviction of the crime of robbery. Defendant’s sole point on appeal is whether the trial judge’s verdict finding the defendant guilty of the crime of robbery is supported by sufficient competent evidence.
We have carefully reviewed the record, considered the oral arguments and briefs of the parties and concluded that no reversible error has been made to appear. See Wright v. State, Fla.App.1966, 182 So. 2d 264; Solomon v. State, Fla.App.1962, 145 So.2d 492.
Affirmed.